Third District Court of Appeal
                               State of Florida

                       Opinion filed February 2, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-771
                       Lower Tribunal No. F97-32589
                           ________________


                            Katracy Dawson,
                                  Appellant,

                                      vs.

                          The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Charles K. Johnson, Judge.

     Daniel J. Tibbitt, P.A., and Daniel Tibbitt, for appellant.

    Ashley Moody, Attorney General, and Linda Katz, Assistant Attorney
General, for appellee.


Before FERNANDEZ, C.J., and EMAS, and BOKOR, JJ.

     PER CURIAM.

     Affirmed.